Name: Council Regulation (ECSC, EC, Euratom) No 2192/97 of 30 October 1997 amending the Staff Regulations of Officials of the European Communities
 Type: Regulation
 Subject Matter: parliament;  EU institutions and European civil service;  executive power and public service
 Date Published: nan

 5 . 11 . 97 EN Official Journal of the European Communities L 301 /5 COUNCIL REGULATION (ECSC, EC, EURATOM) No 2192/97 of 30 October 1997 amending the Staff Regulations of Officials of the European Communities THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 24 thereof, Having regard to the proposal presented by the Commis ­ sion after consulting the Staff Regulations Committee ('), Having regard to the opinion of the European Par ­ liament (2), Having regard to the opinion of the Court of Justice (3), Having regard to the opinion of the Court of Auditors (4), Whereas Article 1 of Annex II to Regulation (EEC, Euratom, ECSC) No 259/68 Q lays down the term of office of the members and alternates, if any, of the Staff Committee ; Whereas that term of office , which is currently fixed at a maximum of two years, should be replaced by a maximum term of three years to permit fuller implemen ­ tation of the staff representatives' mandate; Whereas it is unnecessary to amend the minimum term of office of members of the Staff Committee and their alternates, HAS ADOPTED THIS REGULATION: Article 1 The first subparagraph of Article 1 (Section 1 ) of Annex II to the Staff Regulations is hereby replaced by the fol ­ lowing: 'The Staff Committee shall comprise the members thereof, together with their alternates if any, whose term of office shall be three years. The institution may, however, decide to fix a shorter term of office, which may not be less than one year. Every official of the institution shall be entitled to vote and stand for election .' Article 2 This Regulation shall enter into force on the day fol ­ lowing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 October 1997. For the Council The President F. BODEN (') OJ C 160 , 27 . 5 . 1997, p . 8 . O OJ C 286, 22. 9 . 1997, p . 30 . (3) Opinion delivered on 7 July 1997. (4) Opinion delivered on 15 May 1997. ( 5) OJ No L 56, 4 . 3 . 1968 , p . 1 . Regulation as last amended by Regulation (Euratom, ECSC, EC) No 2485/96 (OJ No L 338 , 28 . 12 . 1996, p . 1 ).